l
 I
 1
                                                                     FILED
                                                                SEPTEMBER 22, 2016

I                                                              In the Office of the Clerk of Court
                                                             WA State Court of Appeals, Division Ill




!             IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                 DIVISION THREE

II   In the Matter of the Parental Rights to       )
                                                   )
                                                             No. 33307-8-111
                                                             (consolidated with
l    S.E.                                          )
                                                   )
                                                             No. 33308..;6-III)



 '   In the Matter of the Parental Rights to
                                                   )
                                                   )
                                                   )
                                                            UNPUBLISHED OPINION

     A.E.                                          )

            PENNELL, J. - L.P. appeals an order terminating her parental rights to A.E. and

     S.E. We affirm.

                                         BACKGROUND
            In 2013, L.P.' s children were placed in dependency proceedings after being found

     unattended. According to the dependency petition, L.P.' s unresolved substance abuse and

     inability to provide appropriate supervision subjected her children to abuse, neglect, and

     substantial harm to their well-being. L.P.' s children were removed from her home and

     placed with relatives. Dependency disposition and review orders required L.P. to obtain a

1    chemical dependency assessment, participate in recommended treatment, and submit to



l
\l
i
     random urinalysis testing. L.P. was also required to comply with ( 1) a parenting

     assessment and any recommendations, (2) hands-on parent training or parent-child

.l   interactive therapy (PCIT), and (3) individual counseling and any recommendations, with
No. 33307-8-111 (consol. w/ No. 33308-6-111)
In re Parental Rights to S.E. and A.E.


the counseling being reserved until L.P.' s chemical dependency needs were addressed.

       Services were provided to L.P. and her children over the course of approximately

18 months. During that time, L.P. frequently fell out of contact with her social worker

and failed to show for numerous service appointments, visitation sessions, and review

hearings. Despite the substance abuse concerns recited in the initial dependency petition,

L.P. never participated in any substance abuse treatment. During the course of the

dependency, L.P. submitted just two urine samples, both of which produced results

positive for amphetamine and methamphetamine. L.P. denied current drug use to various

service providers. She claimed her refusal to participate in urinalysis testing was due to a

fear of false positive test results.

       The termination trial was held in January and February 2015. The Department of

Social and Health Services (DSHS) presented multiple witnesses, including visit

facilitators, service providers, the social worker, the guardian ad litem (GAL), and a

representative from the Colville Confederated Tribe of Indians (Colville Tribe). A.E. and

S.E. are considered members of the Colville Tribe through their father, D.E. 1 L.P. did not

testify, but she called one witness, a legal nurse consultant, who provided her opinion that



       1
          D.E. relinquished his parental rights prior to the termination trial and is not a
party to this appeal.

                                               2
No. 33307-8-III (consol. w/ No. 33308-6-III)
In re Parental Rights to S.E. and A.E.


termination was improper based on statistical research.

       DSHS' s witnesses testified in support of its request for termination. One witness

was social worker Buffy Nicholson, the Colville Tribe's coordinator with regard to the

Indian Child Welfare Act of 1978, 25 U.S.C. sections 1901-1963, and the Washington

State Indian Child Welfare Act, chapter 13.38 RCW (collectively the "ICWA"). Ms.

Nicholson was not personally familiar with L.P. or her children. Her testimony was based

on a review of discovery and other documentation as well as contact with L.P.'s social

worker and the GAL. Consistent with other witnesses, Ms. Nicholson opined that

continuation ofL.P.'s parental relationship would seriously harm the children. She

testified that L.P. had not addressed her mental health or substance abuse issues. She also

noted that although there was evidence ofL.P.'s affection toward the children, L.P.'s

visits with them led to stress, anxiety, agitation, and confusion, causing the children to act

out.

       An order terminating L.P.' s parental rights was entered in March 2015. The order

concluded that L.P.' s problems with substance abuse constituted her primary parental

deficiency and a barrier to safely parenting her children. The termination order made all

applicable statutory findings, including a finding that Ms. Nicholson was a "Qualified

Expert Witness" under the ICWA. Clerk's Papers (CP) at 182. L.P. appeals.


                                              3
No. 33307-8-III (consol. w/ No. 33308-6-III)
In re Parental Rights to S.E. and A.E.


                                        ANALYSIS

Factual challenges under generally applicable termination standards

        L.P. challenges the sufficiency of the evidence supporting several of the trial

court's factual findings necessary for termination. Specifically, L.P. challenges the

court's findings that:

   •   DSHS established a factual nexus between L.P.' s substance abuse and her parental

       deficiencies;

   •   DSHS provided necessary services (RCW 13.34.180(l)(d));

   •   In light of the services provided, there was little likelihood for parent-child

       reunification in the near future (RCW 13.34.180(l)(e)); and

   •   Termination of parental rights was in the best interests ofL.P.'s children (RCW

       13 .34.190).

       Ample evidence justified the trial court's findings regarding substance abuse. L.P.

tested positive for drugs each time she was tested. Her failure to participate in a drug

evaluation and treatment along with approximately 50 missed urine tests provided strong

evidence of on-going drug use. See In re Welfare ofA.G., 155 Wash. App. 578, 591-92,

229 P.3d 935 (2010). L.P.'s social worker and service providers testified that L.P.'s drug

use negatively impacted her ability to supervise her children and to correct her parental


                                              4
No. 33307-8-III (consol. w/ No. 33308-6-III)
In re Parental Rights to S.E. and A.E.


deficiencies. L.P.' s behavior was indicative of someone who was prioritizing drugs over

.parenting. The facts presented at trial provided sufficient justification for linking L.P. 's

drug use and her current unfitness to parent.

       The trial court was justified in finding all necessary services were provided. L.P.

complains DSHS improperly withheld services in the form of hands-on parent training.

This position fails for two reasons. First, it overlooks the fact that the court orders only

listed hands-on parenting as one of two alternative services. The other alternative was

PCIT. It was provided, but L.P. failed to follow through. Second, even if hands-on

parent training should have been provided, termination would still be appropriate because

L.P. has not shown how this service would have remedied her deficiencies in the

foreseeable future. See, e.g., In re Parental Rights to K.MM, 187 Wash. App. 545, 566,

349 P.3d 929 (2015). The trial court's findings highlight this futility:

       While [L.P.] disputes the completeness of the services offered to her by
       [DSHS], the Court finds [L.P.'s] ability to parent was so negatively
       impacted by her chemical dependency that she could not and would not
       correct the parental deficiencies that brought the children into [DSHS's]
       care without also addressing her substance abuse.

CP at 181 (Finding of Fact 6.12).

       The trial court was similarly justified in finding little likelihood of L.P.' s parental

deficiencies being remedied in the near future. If adequate services have been offered or



                                                5
No. 33307-8-III (consol. w/ No. 33308-6-III)
In re Parental Rights to S.E. and A.E.


provided and parental deficiencies are not substantially improved within 12 months of

dependency, a rebuttable presumption arises that this factor is established. RCW

13 .34.180(1 )( e). "A parent's unwillingness to avail herself of remedial services within a

reasonable period is highly relevant to a trial court's determination as to whether the State

has satisfied RCW 13.34.180(l)(e)." In re Welfare of TB., 150 Wn. App. 599,608,209

P.3d 497 (2009). This presumption applies in L.P.'s case.

        Over the course of the approximately 18-month-long dependency, L.P. failed to

complete any court ordered services. She did not even attempt to address substance

abuse. Although no witnesses gave a timeline or estimate for L.P. to remedy her parental

deficiencies, a number of L.P. 's service providers identified L.P. 's personal issues and

noncompliance in services as barriers to timely reunification. The social worker also

opined that L.P. would be unable to provide permanency anytime soon. These facts

provided the trial court with a sufficient basis for finding little likelihood that conditions

would be remedied so the children could be returned to L.P. in the near future. RCW

13 .34.180( 1)( e).

       Finally, the trial court appropriately found termination to be in the best interests of

L.P. 's children. There is no doubt that L.P. loves her children and shares an attachment

with them. But this is not the applicable focus. The social worker, GAL, and tribal


                                               6
No. 33307-8-III (consol. w/ No. 33308-6-III)
In re Parental Rights to S.E. and A.E.


representative all concluded that based on the impermanence and uncertainty of foster

care, and the lack of evidence that things would change in the near future, termination

was in the best interests ofL.P. 's children. L.P. was provided sufficient opportunity to

address her deficiencies and show that she was ready to care for her children. She failed

to follow through. Given DSHS' s proof of the allegations of parental deficiency made

under RCW 13.34.180(1) by clear, cogent, and convincing evidence, the trial court was

justified in finding, by a preponderance of the evidence, that termination was in the best

interests of A.E. and S.E. RCW 13.34.190(l)(a)(i).

Challenges under the Indian Child Welfare Act (ICWA)

       In the context of Indian children, federal and state statutes place additional burdens

on DSHS prior to termination. 25 U.S.C. § 1912; RCW 13.38.130(1), (3). L.P. makes

two challenges under these provisions.

       First, L.P. complains that DSHS failed to prove it made "active efforts" at

providing rehabilitative services, as required by RCW 13.38.130(1). This claim fails for

the reasons set forth above. The trial court's finding regarding necessary services also

supports the "active efforts" requirement under the ICWA. In re Dependency ofA.M,

106 Wash. App. 123, 137-38, 22 P.3d 828 (2001).




                                             7
No. 33307-8-111 (consol. w/ No. 33308-6-111)
In re Parental Rights to S.E. and A.E.


       L.P. also contends DSHS failed to meet its burden of proving A.E. and S.E. would

likely be subject to serious emotional or physical damage if placed in her custody, as

required under the ICWA. RCW 13.38.130(3). This argument is largely based on a

challenge to the adequacy ofDSHS's proffered expert witness, Ms. Nicholson. L.P. does

not question Ms. Nicholson's credentials under RCW 13.38.130(4)(b); instead, she

challenges the foundation for her opinions, contending Ms. Nicholson was not familiar

enough with the case after having very limited involvement throughout.

       The trial court did not abuse its discretion in finding Ms. Nicholson qualified as an

expert. Ms. Nicholson's opinion was based on facts made known to her prior to the

termination trial. She appeared on behalf of the Colville Tribe, of which L.P.' s children

are considered members. Ms. Nicholson was not required to conduct any particular type

of personal examination prior to providing testimony. In re Marriage of Katare, 175
Wash. 2d 23, 39,283 P.3d 546 (2012) ("an expert is not always required to personally

perceive the subject of his or her analysis"). The fact that Ms. Nicholson's knowledge of

L.P. and her children came from collateral sources instead of direct contact went to

weight, not admissibility. Id.

       Apart from the challenge to Ms. Nicholson's qualifications, L.P. also argues Ms.

Nicholson failed to identify the existence of particular conditions likely to result in


                                              8
No. 33307-8-111 (consol. w/ No. 33308-6-111)
In re Parental Rights to S.E. and A.E.


serious emotional or physical damage to the children as contemplated by RCW

13.38.130(3). We disagree. Ms. Nicholson opined that continuation ofL.P.'s parental

relationship would seriously harm the children. She testified that L.P. had not addressed

her mental health or substance abuse issues. She also noted that although there was

evidence ofL.P.'s affection toward the children, the visits led to stress, anxiety, agitation,

and confusion, causing the children to act out. Ms. Nicholson's qualified expert opinion,

together with the other evidence presented to the court, was sufficient to support the trial

court's conclusion that the requirements ofRCW 13.38.130(3) were proven beyond a

reasonable doubt.

                                        CONCLUSION

       Based on the foregoing, the decision of the superior court is affirmed.

       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.


                                           Pennell, J.
WE CONCUR:




Lawrence-Berrey, A.CJ.
                                    j
                                              9